 Case 1:20-cv-00202-IMK Document 23 Filed 03/11/21 Page 1 of 1 PageID #: 107




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

THE ESTATE OF IMOGENE RIDENOUR,                                      Civil Case No. 1:20-cv-202
by executrix Billi Jo Volek,

and

BILLI JO VOLEK,

       Plaintiffs,

v.

G. RUSSELL ROLLYSON, JR.,
Deputy Commissioner of Delinquent and
Nonentered Lands of Marion County, WV,
in his official and personal capacities,

       Defendant.

                                CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of March, 2021 I served a true and exact copy of

Plaintiffs’ Second Set Of Interrogatories And Requests For Production of Documents

Directed To Defendant Rollyson upon counsel of record via U.S. Postal Service and electronic

mail as follows:

                                      David P. Cook, Jr.
                                     Traci L. Wiley, Esq.
                                 MacCorkle Lavender PLLC
                                300 Summers Street, Suite 800
                                 Charleston, WV 25332-3283
                                     dcook@mlclaw.com
                                     twiley@mlclaw.com
                              Counsel for G. Russell Rollyson, Jr.


                                                        /s/ Gary M. Smith__________________
                                                        Gary M. Smith (State Bar ID No. 12602)




                                                5
